Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 October 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir,
                     Head Quarters Praknes Octr 18th
                     80
                  
                  On the 16th the fleet containing the embarkation, mentioned in
                     my last, sailed—It consisted, according to the general tenor of my advices, of
                     the grenadiers and light infantry, two levy corps detachments from several
                     regiments and a small one of horse amounting in the whole to about three
                     thousand. The destination most commonly supposed is a Southern one, which
                     appears to me the more probable, as Cornwallis by the last advices had advanced
                     to Charlotte in North Carolina—Rhode Island however is spoken of.
                  My advices mention the arrival of a fleet from England; a part of
                     it transports with troops, two British regiments, some german and scotch
                     recruits, in the whole about 2600 men. The Cork fleet not yet arrived. I have
                     the honour be with the greatt regard. Yr Excellency’s Most huml. ser.
                  
                     G: W—n
                  
               